UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2506



ANDRE LAMONT LYNCH, SR.,

                                              Plaintiff - Appellant,

          versus


ANNE ARUNDEL COUNTY, MARYLAND,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-00-1282-JFM)


Submitted:   March 6, 2001                 Decided:   April 2, 2001


Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Lamont Lynch, Sr., Appellant Pro Se. Julie Theresa Sweeney,
ANNE ARUNDEL COUNTY OFFICE OF LAW, Annapolis, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Lamont Lynch, Sr. appeals the district court’s order

dismissing his employment discrimination action pursuant to Fed. R.

Civ. P. 37(b)(2)(C) for failure to comply with discovery.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Lynch v. Anne Arundel County, No. CA-00-1282-

JFM (D. Md. Oct. 24, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                  2